 CENTRAL RUFINA591MARIO MERCADOE HIJOS d/b/a CENTRALRUFINAandUNION DE TRABAJADORES DE FACTORIA DE LAINDUSTRIA AZUCARERA, LOCAL 1805, ILA-AFL, Peti-tioner.Case No.24-RC-527. June 16, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George L.Weasler, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaningof the Act.2. The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:On March 22, 1951, Confederacion General de Trabajadoresde Puerto Rico, 001, herein calledthe Intervenor, was certifiedas the collective-bargaining representative of the Employer'sproduction and maintenance employees and railway and main-tenance-of-ways personnel.' Thereafter, the Employer nego-tiated a collective -bargaining agreementwith theIntervenorand its affiliate,Union de Trabajadores de Factoria de laIndustria Azucarera Local #35, herein called Local #35. Thisagreement, which was executed on January 20, 1952, by boththe Intervenor and Local #35, was to run until December 31,1952,and thereafter for annual periods absent 90 days' noticetomodify or terminate. The Employer and the Intervenorcontend that, as neither party gave timely notice to modify orterminate this agreement, it was automatically renewed andconstitutes a bar to a present determination of representatives.The Petitionerasserts,however, that the contract is not a barbecause a schism has occurred in Local #35, creating a doubtas to the identity of the representative of these employees.On July 6, 1952, the officers of Local #35 scheduleda meetingfor the purpose of determining whether or not to disaffiliatefrom the Intervenor and affiliate with the InternationalLongshoremen's Association, AFL, herein called the ILA. Atthemeeting, which was attended by approximately 250 out oftheLocal #35 total membership of 300,resolutionswereadopted to disaffiliate from the Intervenor and affiliate withthe ILA.The new organization was designated as Local 1805,the Petitioner herein, the officers of Local #35 succeeded tosimilar positions in the Petitioner,and most of the membersof Local #35 joined the Petitioner. Thereafter, the Petitionersought to bargain with the Employer for a new contract. In thelatter part of January 1953, however, the Employer refused to124-RC-135.105 NLRB No. 81. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscuss a new agreement with the Petitioner on the ground thatits contract with the Intervenor and Local#35 had been auto-maticallyrenewed.On February6, 1953, the Petitioner filedthe instant petition.The Intervenor is the certified bargaining representative oftheemployees covered by the current contract with theEmployer. Furthermore,it participated in the negotiation andthe execution of the contract with the Employer and is readyand willing to carry out the terms thereof.Under these cir-cumstances,we find, as contended by the Intervenor and theEmployer,that the contract is a bar.Accordingly,we shalldismiss the instant petition.[The Board dismissed the petition.]Chairman Herzog took no part in the consideration of theabove Decision and Order.HYTRON RADIO & ELECTRONICS CO. (A DIVISION OFCOLUMBIA BROADCASTING SYSTEM, INC.)andINTER-NATIONAL UNION OF ELECTRICAL, RADIO & MACHINEWORKERS, CIO,PetitionerHYTRON RADIO & ELECTRONICS CO. (A DIVISION OFCOLUMBIA BROADCASTINGSYSTEM,INC.) andINTER-NATIONAL UNION OF ELECTRICAL,RADIO & MACHINEWORKERS,CIO,Petitioner.Cases Nos. 1-RC-3156 and1-RC-3188. June16, 1953DECISION AND ORDERUpon separatepetitionsduly filedunder Section9 (c) of theNational Labor Relations Act, a consolidatedhearing was heldbefore Joseph Lepie,hearing officer.The hearing officer'srulings madeat the hearingare freefrom prejudicialerror andare hereby affirmed.Pursuant to the provisionsof Section3 (b) of the Act, theBoardhas delegated its powers in connection with these casestoa three-memberpanel [Members Houston, Styles, andPeterson].Uponthe entire record in these cases, the Board finds:1.The Employeris engaged in commerce within the meaningof the Act.2.The labororganizationsinvolvedclaim to representemployees of the Employer.'1 The Petitioner in both cases will herein be called the IUE. In Case No. 1-RC-3156,the Hytron Employees Union of Massachusetts,herein called the Independent,intervened.InCase No. 1-RC- 3188, the Independent and United Electrical, Radio & Machine Workersof America(UE), herein called the UE, intervened.105 NLRB No. 79.